Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments, filed on 7/30/21, have overcome the previously relied upon prior art rejection to Kumon (JP 2004-203632) and places the application in condition for allowance.  Specifically, Applicants have amended independent claim 1 such that the sol composition is comprised of a hydrolysis product of a polysiloxane which satisfies formula (5) as claimed.  The teachings of Kumon are directed to the preparation of hydrolyzed condensation products of alkoxysilanes and alkoxy group-terminated polydimethylsiloxanes.  Kumon does not teach or suggest employing a hydrolyzed product of the alkoxy group-terminated polydimethylsiloxanes therein.  Kumon is concerned with preparing hydrolyzed condensates which are used to form a sol-gel film having various surface profiles.  As such, Kumon cannot be relied upon in the rejection of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/
Primary Examiner, Art Unit 1766